    Case 3:18-cv-00840-GPC-BGS Document 370 Filed 06/23/21 PageID.9076 Page 1 of 1




l                            \
     ~,,J
    UNITE1..,   0 1M1   t::S DISTRICT COURT
     SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                      /
             OFFICE OF THE CLERK
        333 WEST BROADWAY, SUITE 420
                                                                                                                                                                          /I"\
                                                                                                                                                                     .·          \,,

         SAN DIEGO, CALIFORNIA 92101                                                                                                                                              <;"
                 OFFICIAL BUSINESS
                                                                                                                                                    ./
                                                                                                                                                   '\,'
                                                                                                                                                       .,·                       -..~>'".~., ,~
                                                                                                                                                                                              ' '\

                                                                                                                                                                                             \.l ,,
                                                                                                                                                          '\                                    ,),
                                                                                                                                                               "-                             ' V;J "


                                                                                                               ;
                                                                                                                                                                "·
                                                                                                                                                                    '""   '\,
                                                                                                                                                                                 .-'             ,y.'"-._
                                                                                                                                                                                                 .,\ {,//\


       \                                                                                                     ./                                                             '·~//
                                                                                       V "': :::;
                                                                                                                                                                                 ,.,, :·,,

                                                                                                                            ~2 P. f4      :_,       ,., /.,_~ ,:) (_. ,-,
                                                                                          NOT         !);~:,.,'-             ::F:A::.•...                       r\ ~, r~'. ::'. ::-.1 ~:.. ~- G
                                                                                                                   .....,                           CE .:.:

                                                                                               9 :: 13 ·:~ 3 3 0 5- ;;, (.;?                           Z'-15:2·~0:::r,:;,·.32~-:..9.w                        (\
                                                                              I
                                                                                  SC                                                                                              ,;,,_,
                                                                                            ,'.';:1           ;:,,,: !it                        ,\';!•
                                                                                                                                                                                  ;:::
                                                      iY!Ei~J!it:;,iB::.~t~
                                 ,/·          Cii i
